Citation Nr: 1117228	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for limitation of motion of the lumbar spine with scoliosis for the period prior to July 8, 2003.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to an increased evaluation for residuals of a transsphenoidal hypophysectomy of a pituitary tumor, currently evaluated as 60 percent disabling.

4.  Entitlement to an increased evaluation for sinusitis, currently evaluated as 10 percent disabling.  

[The claims for service connection for polycythemia and hypertension, claimed as secondary to the service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor, are addressed in a separate decision.]




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1975, from December 1975 to December 1979, and from October 1983 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The initial Board decisions addressing all four claims, from March 2001 and October 2005, were subsequently vacated pursuant to the United States Court of Appeals for Veterans Claims (Court) granting joint motions for remand.

In March 2008, the Board granted a 20 percent initial rating for limitation of the lumbar spine motion with scoliosis prior to July 8, 2003 and remanded the three remaining issues.  To the extent that an even higher rating was not granted for the lumbar spine disorder prior to July 8, 2003, the Court granted a joint motion for partial remand in November 2009.  The remaining issues, while on remand, were the subject of substantial confusion, as the RO appears to have been erroneously notified (not by the Veteran) that the claims were being withdrawn.  In a letter dated in April 2010, the Under Secretary of Veterans Affairs for Benefits informed the Veteran's United States Senator that the pending appeal was withdrawn due to "a simple clerical error" and that he regretted the resulting inconvenience to the Veteran.  The Board thus finds that all four issues are currently on appeal and must be addressed by the Board.

Moreover, in March 2010, the RO effectuated a 20 percent evaluation for the lumbar spine disability from August 27, 1993 and also confirmed a 40 percent evaluation as of July 8, 2003.  A Notice of Disagreement as to this matter was received from the Veteran in March 2010, but only to the extent that a higher rating was not granted prior to July 8, 2003.  As noted above, the evaluation assigned prior to July 8, 2003 is already being addressed on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2009 joint motion, the Veteran's representative and the VA General Counsel (herein "the parties") found fault with the Board's March 2008 denial of an evaluation in excess of 20 percent for limitation of motion of the lumbar spine with scoliosis for the period prior to July 8, 2003.  Specifically, the parties questioned the Board's conclusion that the Veteran did not have intervertebral disc syndrome during that time, citing to five medical records (listed below) that were suggestive of intervertebral disc syndrome symptoms.  The determination of whether the Veteran had such a disability during a particular point of time is a medical determination that should not be made by the Board alone, and the Board thus finds that a new VA spine examination, with a claims file review, is needed to resolve the matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 

As to the remaining increased evaluation issues, the Veteran was afforded the VA examinations requested in the March 2008 remand in May 2010.  These examinations are fully adequate to meet the remand requests, except to the extent that the requested sinus x-rays do not appear to have been performed.  However, no Supplemental Statement of the Case addressing those examination reports or the other new evidence of record has been furnished to the Veteran.  This procedural defect will need to be corrected upon remand.  38 C.F.R. §§ 19.9, 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA spine examination, with an appropriate examiner, to ascertain the history, nature, symptoms, and severity of his service-connected cervical and lumbar spine disabilities.  The examiner must review the entire claims file in conjunction with the examination.  

The examination must include: 1) range of motion studies; 2) a discussion of the presence and extent of any ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups; 3) a summary of the frequency and duration of any doctor-prescribed bed rest; and (4) an analysis of the degree of any associated objective neurological abnormalities (i.e., radiculopathy).  

The examiner must also provide an opinion as to whether the Veteran had intervertebral disc syndrome prior to July 8, 2003, and, if so, the approximate date of onset of intervertebral disc syndrome (if after August 27, 1993).  In making this determination, attention is directed to the following:

a) the January 1989 physical therapy consultation note indicating that the Veteran was suffering from lumbar spasm;

b) the May 1991 Emergency Care and Treatment note from Barksdale Air Force Base showing thoracolumbar spasm, and x-rays at that time suggesting paraspinal spasm; 

c) Dr. Brown M. Hamer's August 1994 letter indicating that the Veteran's conditions were due to the degenerative nature of the disks in the cervical and lumbar spine, and noting radicular pain; 

d) the January 1994 VA examination report indicating that x-rays showed degenerative disc disease of C4-C6, minor scoliosis, and early disc thinning at L5; and 

e) the October 1999 radiology report indicating "a 5% light scoliosis" of the lumbar spine and slight narrowing of L5-S1 and L4-L5 disc spaces, albeit with a notation of "minor abnormality."

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

2.  The Veteran should be afforded VA sinus x-rays, with an addendum added to the claims file addressing the significance of the x-ray findings.

3.  The Veteran must then be issued a Supplemental Statement of the Case addressing the claims for an initial evaluation in excess of 20 percent for limitation of motion of the lumbar spine with scoliosis for the period prior to July 8, 2003, a higher initial rating for degenerative disc disease of the cervical spine, and increased evaluations for  residuals of a transsphenoidal hypophysectomy of a pituitary tumor and sinusitis.  The Veteran must be afforded a reasonable period of time in which to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


